Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 03/24/2022. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 3/24/2022, has been entered. Claims 1, 7, 9, 15, and 17 have been amended. 

Priority
The claim of priority to Provisional US Application 62/363,747 is acknowledged. The pending claims are therefore considered to have an effective filing date of 7/18/2016.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, , claims 1-8 are directed to a machine, claims 9-16 are directed to a process, and claims 17-20 are directed to an article of manufacture. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 9, and 17 recite at least the following limitations that are believed to recite an abstract idea:
providing a method to support communication in an instant messaging service between an instant messaging client and a commerce system that is configured to be communicatively coupled to the instant messaging system; 
identifying potential query responses for inclusion in a storage at the instant messaging system based on trending social media data at the instant messaging system and user historical data associated with a user; 
storing the potential query responses in the storage ;
 receiving a query associated with the user at the instant messaging system; and 
automatically providing one of the potential query responses in response to the query from the instant messaging service provided by the instant messaging system.

The above limitations recite the concept of query management and response. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 9, and 17 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
Servers
An application
A cache
A non-transitory machine-readable medium storing instructions 
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-8, 10-16, and 18-20 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
Servers
An application
A cache
A non-transitory machine-readable medium storing instructions 
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4,7, 9, 11-12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al (US 20100318538 A1), hereinafter Wyman, in view of Lymberopoulos et al (US 20150227517 A1), hereinafter Lymberopoulos.
Regarding claim 9, Wyman teaches a method performed by an instant messaging server, the method comprising: 
providing an application configured to support communication in an instant messaging service between an instant messaging client and a commerce server that is configured to be communicatively coupled to the instant messaging server (Wyman: [0035] “the search server 134 may represent a first server for serving results using the index 130, and a second server as a cache server for serving results from the cache 136.” – [0097] “The computing device 500 may be implemented …a standard server 520, or multiple times in a group of such servers. … an entire system may be made up of multiple computing devices 500, 550 communicating with each other.” – [0103] “Device 550 may communicate wirelessly through communication interface 566…Communication interface 566 may provide for communications under various modes or protocols, such as …SMS, … or MMS messaging” – [0105] “The computing device 550 may be .. a smart phone 582, personal digital assistant, or other similar mobile device” – It is understood that SMS/MMS instant messaging from a smartphone is performed by an application.); 
identifying potential query responses for inclusion in a cache at the instant messaging server (Wyman: [0038] “at least one document may be determined from a document corpus (202).” – [0040] “The at least one document may then be associated with the at least one predictive query (206).”);
storing the potential query responses in the cache (Wyman: [0039] “At least one predictive query may be determined from a query corpus (204).” – [0040] “The at least one document may then be associated with the at least one predictive query (206). For example, the predictive result manager 122 may be configured to match the at least one document against some or all of the predictive queries.” – [0042] “The at least one document and the least one query may thus be stored together as a predictive search result in a predictive cache (206).”); 
receiving a query associated with a user at the instant messaging server (Wyman: [0043] “After the storing, a received query may be received (210). For example, the received query 106 may be received by way of the search engine 104. In another example, as described below with respect to FIG. 3, it is possible that the received query may be received directly at, or in association with, the predictive result manager 122.”); and 
automatically providing one of the potential query responses in response to the query from within the instant messaging service provided by the instant messaging server (Wyman: [0044] “The predictive search result may be determined from the predictive cache, based on the received query (212).” – [0045] “The at least one document may be provided from the predictive cache (214). For example, the predictive cache 126 may output the at least one document from the predictive cache 126 to the search server 134 and/or the view generator 138, which may then be output thereby as some or all of the search result page 108.”).
While Wyman does teach that potential query responses may be based on “a very news-worthy event” at a given time [0056], which is understood to constitute trending information, and a query log of past queries [0039]. it does not specifically teach that the potential query responses are identified based on trending social media data at the instant messaging server and user historical data associated with a user. 
However, Lymberopoulos teaches a system for facilitating search engine functionality (Lymberopoulos: [0011]), including that potential query responses are identified based on trending social media data at the instant messaging server and user historical data associated with a user (Lymberopoulos: [0035] “the trending event detection module 320 can analyze various sources, such as search logs 402, social media, Twitter, etc. The trending event detection module can identify keywords 404 from the search logs and/or other sources.” – [0056] “trending search content module 424 can leverage the most popular 1000 (for example) trending search queries along with the corresponding search results to form the trending cache (e.g., dataset 432) that is pushed to users.” – “The user-profile can contain information about what type of con tent the user is interested in …when the user tends to search …whether the user has searched other trending events, etc.” [0014] – “individual users profiles may be evaluated to determine whether he/she is likely to be interested in the trending topic” [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Wyman would continue to teach that predicative query responses/search results may be based on current information, except that now it would also teach that the predictive query responses are based on trending social media data at the instant messaging server and user historical data associated with the user, according to the teachings of Lymberopoulos. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in the ability to provide a user with the most relevant search results (Lymberopoulos: [0038]).

Regarding Claim 11¸Wyman/Lymberopoulos teach the method of claim 9, wherein identifying the potential query responses is further based on trending topics on media other than social media (Lymberopoulos: [0035] “the trending event detection module 320 can analyze various sources, such as search logs 402,” – It is understood that the logs of a search engine constitute a media other than social media. See also [0050].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wyman with Lymberopoulos for the reasons identified above with respect to claim 9. 

Regarding Claim 12¸Wyman/Lymberopoulos teach the method of claim 9, wherein identifying the potential query responses is further based on inquiries at the commerce server (Wyman: [0052] “a query collector 304 of the query manager 112 may be configured to operate and/or read the query log 302, or other source of previously-used queries that have been determined for use as predictive queries. Then, the query manager 112 may update the query corpus 114 based on the determined queries.”)

Regarding Claim 15¸Wyman/Lymberopoulos teach the method of claim 9, wherein identifying the potential query responses is further based on the user historical data for the user such that the potential query responses are tailored to the user (Lymberopoulos: [0014] “The user-profile can contain information about what type of con tent the user is interested in (e.g., sports, computer Science, movies, etc.), when the user tends to search (e.g., weekdays at 8:00 A.M., Noon, and 6:00 P.M.), location (e.g., time Zone), Social network information (e.g., social network identifier and list of close friends with related identifiers), whether the user has searched other trending events, etc.” – [0016] “The server-side trend response management component 212(5) can utilize various parameters to identify the individual devices to which to push the trending content. For instance, the parameters can include …device location and time Zone, and/or parameters from the user profile, among others.” – [0071] “individual users profiles may be evaluated to determine whether he/she is likely to be interested in the trending topic. For example, a likelihood of interest can be determined. If the likelihood is over a threshold, then the user can be viewed as a strong candidate for active or passive pushing. … Thus, the user profile can be treated as another source of information (e.g., another parameter) to consider when deciding whether to push the trending content to the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wyman with Lymberopoulos for the reasons identified above with respect to claim 9. 

	Regarding Claims 1, 3-4, and 7, the limitations of system claims 1, 3-4, and 7 are closely parallel to the limitations of method claims 9, 11-12, and 15, and are rejected on the same basis.

	Regarding Claims 17 and 19, the limitations of computer-readable medium claims 17 and 19 are closely parallel to the limitations of claims 9 and 15, with the additional limitation of a non-transitory machine-readable medium storing instructions executed by a machine (Wyman: Claim 23 “A computer program product for handling transaction information, the computer program product being tangibly embodied on a computer-readable medium and including executable code that, when executed, is configured to cause a data processing apparatus to…”) and are rejected on the same basis.

Claims 2, 5, 8, 10, 13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wyman, in view of Lymberopoulos, and further in view of Sareen et al (US 20100114954 A1), hereinafter Sareen.
Regarding Claim 10, Wyman/Lymberopoulos teach the method of claim 9, but don not specifically teach that the one of the potential query responses is a response to a request for a ticket to a live event.
However, Sareen teaches a prediction engine coupled to a search engine (Sareen: Abstract), including that the one of the potential query responses is a response to a request for a ticket to a live event (Sareen: [0020] “The prediction engine 150 forecasts a future popularity for a query or event bases on, among other things, data received from the logs 140, monitor component 160, sentiment component 170, and web crawler 180. The prediction engine 150 also forecasts an outcome for an event. In some embodiments, the event may include one of a purchasing a plane ticket, attending a conference, a popularity contest, an initial public offering, or a price for a commodity.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Wyman/Lymberopoulos would continue to teach that predicative query responses/search results may be based on current information such as trending social media, except that now it would also teach that one of predictive query responses may be a response to a request for a ticket to a live event, according to the teachings of Sareen. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in the ability to provide a user with results to more popular queries (Sareen: [0030]).

Regarding Claim 16, Wyman/Lymberopoulos/Sareen teach the method of claim 10, wherein the trending social media data includes at least one of: a performer of the live event or a location of the live event (Sareen: [0023] “if the prediction engine 150 is determining the popularity for Jennifer Lopez's concert Sales the prediction engine could predict that the popularity will increase because the web crawler 180 retrieves more content from news articles or blogs about overwhelming interest in the concert.” – [0021] “The monitor component 160 is configured to identify one or more entities that may be the intended object of a query. An entity could be a name, event, person, a corporation, a government unit, a product, a sports team, a geographic location, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wyman/Lymberopoulos with Sareen for the reasons identified above with respect to claim 10. 

Regarding Claim 13, Wyman/Lymberopoulos teach the method of claim 12, but do not specifically teach that identifying the potential query responses is further based on completed transactions at the commerce server.  
However, Sareen teaches a prediction engine coupled to a search engine (Sareen: Abstract), including that identifying the potential query responses is further based on completed transactions at the commerce server (Sareen: [0025] “the computing environment 100 is configured with a prediction engine 150 that predicts out comes of events and predicts future popularities for events and queries based on the realtime processing of queries received by a search engine 120 and analyzing logs 140 storing navigation data, purchase data, and previous queries from users of the search engine 120.” – [0019] “the logs 140 may store transaction data for purchases made by the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Wyman/Lymberopoulos would continue to teach identifying the potential query responses, except that now it would also teach that the identifying is further based on completed transactions at the commerce server, according to the teachings of Sareen. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in the ability to respond to the past and current popularity of an entity in queries (Sareen: [0021]).
 
Regarding Claims 2, 5, and 8, the limitations of system claims 2, 5, and 8 are closely parallel to the limitations of method claims 10, 13, and 16, and are rejected on the same basis.

	Regarding Claims 18 and 20, the limitations of computer-readable medium claims 18 and 20 are closely parallel to the limitations of claims 10 and 16, and are rejected on the same basis.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wyman, in view of Lymberopoulos, and further in view of Mo (US 20100217667 A1), hereinafter Mo.
Regarding Claim 14, Wyman/Lymberopoulos teach the method of claim 9, but do not specifically teach receiving a purchase request in response to the one of the potential query responses; and in response to the purchase request, opening a connection between the instant messaging server and the commerce server.  
However, Mo teaches an Internet search engine system (Mo: Abstract), including: receiving a purchase request in response to the one of the potential query responses; and in response to the purchase request, opening a connection between the instant messaging server and the commerce server (Mo: [0040] “an Internet search engine affiliate system, including a merchant site server, the merchant site server being a server of a merchant site including a product sales website for providing an online space for sales or buying of one or more products over an Internet … a search request signal for merchandise registered on the merchant site is received from at least one buyer terminal through the application, sending search result merchandise information in response to the search request signal to the buyer terminal through the application; the buyer terminal for sending a search request signal for the merchandise registered on the merchant site to the affiliate application provider server through the application, and receiving and displaying search result merchandise information; and the Internet for connecting the merchant site server, the affiliate application provider server and the buyer terminal to each other.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Wyman/Lymberopoulos would continue to teach providing potential query responses related to purchasing, except that now it would also teach receiving a purchased request in response to one of the responses, and opening a connection between the instant messaging server and commerce server, according to the teachings of Mo. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in the ability to facilitate the linking of the merchandise (Mo: [0082]). 
	Regarding Claim 6, the limitations of system claim 6 are closely parallel to the limitations of method claim 14 and are rejected on the same basis.

Response to Arguments
	Applicant’s arguments filed 03/24/2022 have been fully considered but are not persuasive.

Claim Rejections – 35 USC §101
	Applicant argues that the claims integrated the abstract idea into a practical application, specifically arguing, with comparison to USPTO Example 37, that both claim-sets comprise a “receiving clause… including automatically performing an operation” and that the pending claims similarly “recite a specific manner of determining one of the potential query responses in response to receiving a query, which provides a specific improvement over prior systems …resulting in improved search results.”
	Examiner respectfully disagrees. Limitations such as those identified in the rejection above are directed to the abstract idea and as such cannot form the basis of an improvement to said abstract idea; the additional elements noted in the rejection, rather than integrating the abstract idea into a specific improvement to search engine systems, merely constitute instructions to perform the method on generic computing equipment. Any improvements as alleged constitute business improvements rather than technical improvements to specific computer technology or technical environment.

Prior Art Rejections – 35 USC §103
Applicant argues that Lymberopoulos does not teach that responses are included in the cache based on trending social media data and user historical data associated with a user.
Examiner respectfully disagrees; Lymberopoulos teaches the determination of trending content from social media [0035] to form a trending cache of search queries and search results [0056]. It further teaches the user of user profiles in determining relevant search results for a user [0071].
 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684